UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-7443


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DEONE ANTONIO MELVIN, a/k/a D,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:03-cr-00321-AW-1; 8:08-cv-01831-AW)


Submitted:   February 18, 2010            Decided:   February 24, 2010


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Deone Antonio Melvin, Appellant Pro Se. Jason M. Weinstein,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Deone    Antonio       Melvin       seeks    to    appeal   the     district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2009)    motion.         The    order       is    not    appealable      unless     a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                     A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional         right.”         28     U.S.C.       § 2253(c)(2)      (2006).         A

prisoner       satisfies        this        standard        by    demonstrating           that

reasonable       jurists      would      find      that     any     assessment       of     the

constitutional         claims    by     the    district      court    is   debatable         or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                   Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                 We have

independently reviewed the record and conclude that Melvin has

not     made    the    requisite        showing.           Accordingly,      we      deny    a

certificate       of    appealability          and     dismiss      the    appeal.           We

dispense       with    oral     argument        because       the    facts     and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                  DISMISSED



                                               2